Citation Nr: 1132883	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-10 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to a higher (compensable) rating for service-connected cataracts. 

6.  Entitlement to an increased rating for service-connected dermatitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO in Denver, Colorado that in pertinent part, denied service connection for an enlarged prostate, erectile dysfunction, hypertension, and high cholesterol, denied an increase in a noncompensable rating for service-connected dermatitis, and granted service connection and a noncompensable rating for bilateral cataracts.  A personal hearing was held before a RO Decision Review Officer in October 2009.  In a December 2009 rating decision, the RO granted a 10 percent rating for service-connected dermatitis.  Hence, the issues on appeal are as listed on the first page of this decision.

The issues of service connection for an enlarged prostate, erectile dysfunction, and hypertension, and entitlement to an increased rating for dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

In October 2009, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that he wished to withdraw his substantive appeal as to the issue of service connection for high cholesterol and for a higher rating for bilateral cataracts.


CONCLUSION OF LAW

As to the issues of service connection for high cholesterol and for a higher rating for bilateral cataracts, the criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Appeals

In a February 2007 decision, the RO denied service connection for high cholesterol and granted service connection and a noncompensable rating for bilateral cataracts. A notice of disagreement was received from the appellant as to these issues in June 2007.  A statement of the case was issued in March 2008.  A substantive appeal (VA Form 9) was received from the appellant as to these issues in April 2008.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At his October 2009 RO hearing, the Veteran and his representative withdrew his appeal as to the issues of service connection for high cholesterol and for a higher rating for bilateral cataracts, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of the RO's denial of service connection for high cholesterol and for a higher rating for bilateral cataracts is dismissed.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for hypertension, enlarged prostate, and erectile dysfunction, and for an increased rating for service-connected dermatitis.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, the Board notes that at his October 2009 RO hearing, the Veteran testified that he was seen for his prostate disorder at a VA facility in August 2009.  This record is not on file and must be obtained.  Ongoing VA and private medical records should also be obtained regarding treatment for a prostate condition, erectile dysfunction, hypertension, and skin disorder.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the Veteran's claims file contains private medical records from Dr. J., dated from 1965 to 1975, as well as private medical records from Dr. Simon dated until 2006.  The Veteran also testified that he was recently treated for his prostate condition by private physicians at Kaiser Permanente and by Dr. R. "Steinman."  Although the RO wrote to the Veteran in December 2009 and requested that he complete an authorization for release of information regarding these records, he has not responded.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  

With respect to the claim for an increased rating for service-connected dermatitis, the Board notes that the Veteran has testified that the severity of his service-connected dermatitis waxes and wanes, and is worse during hot or humid weather.  His VA skin examination was performed in February 2007, and the examiner noted that the skin condition was in remission on examination.  The Veteran subsequently submitted a photograph of the skin of his torso.  The United States Court of Appeals for Veterans Claims (Court) has made it clear that, in cases such as this where the disability to be rated is subject to active and inactive stages, VA has a duty to examine the claimant during an active phase.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As noted above, the VA examination undertaken to assist the Veteran was conducted during a period when the service-connected dermatitis was not active.  The RO should attempt to schedule another VA skin examination of the Veteran during an active stage of the service-connected condition.  Id.; Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 4.2.

With respect to the claim for service connection for hypertension, the Board notes that the Veteran testified that he was diagnosed with high blood pressure in service. The medical evidence shows that he has a current diagnosis of hypertension and that he was diagnosed with essential vascular hypertension on VA examination in January 1976.  Although the February 2007 VA examiner diagnosed hypertension and opined that it was not secondary to service-connected diabetes, he did not provide a medical opinion regarding any possible relationship between hypertension and service or whether the hypertension was aggravated by diabetes mellitus.  The Board finds that another VA examination should be performed to determine the etiology of current hypertension, to include whether there is any aggravation of a non-service-connected disability by a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Secondary service connection may be granted for a disability which is proximately due to or the result of an established service-connected condition.  38 C.F.R. § 3.310 (2006).  In addition, secondary service connection may also be established when there is aggravation of a veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310(a) was amended to conform to Allen; additionally, other substantive changes were made.  See 71 Fed. Reg. 52,744 (September 7, 2006) (VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006).  As the claims for secondary service connection for a prostate disorder and erectile dysfunction scapula disability were filed in February 2006, before the other substantive changes were made, only the changes that conform to Allen apply.

With respect to the claims for service connection for an enlarged prostate and for erectile dysfunction, the Veteran contends that these disabilities are related to service-connected diabetes mellitus, or alternatively that they are related to herbicide exposure in service.  Private medical records reflect treatment for erectile dysfunction.  The February 2007 VA examiner noted that the prostate was 1+, and diagnosed erectile dysfunction.  He provided a medical opinion as to whether erectile dysfunction was caused by diabetes, but did not provide an opinion as to whether these disabilities were aggravated by service-connected diabetes mellitus, and did not opine as to possible service incurrence.  As such, the Board finds that the February 2007 examination report is inadequate, and that a remand is required to obtain a clarifying medical opinion as to the etiology of any current prostate disorder or erectile dysfunction.  The examiner should be asked to opine as to the relationship, if any, between the Veteran's service-connected diabetes mellitus and any current prostate disorder and erectile dysfunction, to include whether there is any aggravation of a non-service-connected disability by a service-connected disability.  The examiner must also address the theory of service incurrence with respect to any current prostate disorder and erectile dysfunction.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. App. 359 (1995).


Accordingly, the case is REMANDED for the following action:

1.  First, after obtaining any necessary releases, the RO/AMC should attempt to obtain any pertinent VA or private medical records reflecting treatment for a prostate disorder, erectile dysfunction, hypertension, or a skin disorder that are not already of record, and associate them with the claims file.   

2.  Next, the Veteran should be scheduled for a VA skin examination.  If possible, this examination should be scheduled during summer months when the Veteran claims to be experiencing an active phase of his skin disability.  All findings necessary to apply the pertinent rating criteria should be made, including a recitation of the medication(s) used by the Veteran and the frequency and duration of episodes and treatment.

3.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of current hypertension.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.

Based on the examination and review of the record, the examiner should respond to the following questions:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that current hypertension is related to service or was incurred during the first post-service year?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that current hypertension was caused by his service-connected diabetes mellitus?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected diabetes mellitus aggravated current hypertension?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is asked to provide a rationale for any opinion expressed.  If a conclusion cannot be reached without resort to speculation, the examiner should indicate why an opinion is not possible.

4.  The RO/AMC should arrange for a VA examination to determine the etiology of any current prostate disorder and/or erectile dysfunction.  The claims file must be provided to and reviewed by the examiner.  Following a review of the relevant medical evidence of record, the examiner is asked to answer the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current prostate disorder and/or erectile dysfunction began during active duty or is otherwise causally related to service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current prostate disorder and/or erectile dysfunction was caused by his service- connected diabetes mellitus?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected diabetes mellitus aggravated any current prostate disorder and/or erectile dysfunction?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is asked to provide a rationale for any opinion expressed.  If a conclusion cannot be reached without resort to speculation, the examiner should indicate why an opinion is not possible.

5.  After completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record since the statements of the case, the RO must readjudicate the Veteran's claims for service connection for hypertension, a prostate disorder, and erectile dysfunction, and for an increased rating for service-connected dermatitis.  If the claims remain denied, the RO should issue an appropriate supplemental statement of the case that includes citation to 38 C.F.R. § 3.310 (2006) as well as Allen, supra, and provide the Veteran with an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


